Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Fisher, J.), imposed November 17, 1987, upon his conviction of criminal sale of a controlled substance in the third degree, upon a jury verdict, the sentence being an indeterminate term of 5 to 10 years’ imprisonment, upon his adjudication as a second felony offender, to run consecutively to a previously imposed indeterminate term of imprisonment of 8 to 16 years, upon his conviction of robbery in the first degree.
Ordered that the sentence is affirmed.
The defendant’s contention that his sentence constituted cruel and inhuman punishment is without merit. The record does not support the defendant’s argument that he was given a consecutive sentence to punish him for asserting his right to a trial. As the Trial Judge explained, the pretrial offer of concurrent time was a benefit which the defendant rejected, so that he may not now complain that the benefit was withdrawn. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.